Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5 and 6 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2021.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-232046.
	Regarding claims 1 and 9, JP ‘046 (Figure 3) discloses a hollow cylindrical sleeve 2 pressable by a barrel by being arranged between an insulating portion Wb and a shield Wc of a shielded cable, wherein the hollow cylindrical sleeve comprises: opposite first (left) and second (right) ends spaced apart in an axial direction and an intermediate convex portion (between 23a and 23b) spaced from and between the first and second ends, the intermediate convex portion being shaped to bulge radially outward over an entire circumference of the hollow cylindrical sleeve at an intermediate position of the hollow cylindrical sleeve in the axial direction.  Note that only the sleeve per se is positively recited; the barrel is not positively recited and is thus deemed to be part of an intended use.
Regarding claims 2 and 10, JP ‘046 discloses a radially outer part of the intermediate convex portion defines a receiving base extending along the axial direction and being pressable by the barrel.

Regarding claims 7 and 12, JP ‘046 discloses a rear pressed region between the intermediate convex portion and the second (right) axial end of the hollow cylindrical sleeve 2, the intermediate convex portion being circumferentially continuous with the rear pressed region of the hollow cylindrical sleeve.
Regarding claims 8 and 13, JP ‘046 discloses a concave portion 23a between the intermediate convex portion and the first (left) axial end of the hollow cylindrical sleeve 2, the intermediate convex portion being circumferentially continuous with the concave portion of the hollow cylindrical sleeve.
Regarding claim 9, JP ‘046 (Figure 3) discloses a cable assembly, comprising: a shielded cable having an insulating portion and a shield surrounding the insulating portion; and a hollow cylindrical sleeve arranged between the insulating portion and the shield of the shielded cable, the hollow cylindrical sleeve comprises having opposite first and second ends spaced apart in an axial direction and an intermediate convex portion spaced from and between the first and second ends, the intermediate convex portion being shaped to bulge radially outward over an entire circumference of the hollow cylindrical sleeve at an intermediate position of the hollow cylindrical sleeve in the axial direction.
Regarding claim 14, JP ‘046 discloses the first (left) end of the hollow cylindrical sleeve 2 aligns with an end of the shield Wc of the shielded cable.
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.  The embodiment of Figure 3 of JP ‘046 is being applied, not the embodiment of Figure 1 argued by applicant.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GARY F PAUMEN/               Primary Examiner, Art Unit 2833